FILE COPY




                               CAUSE NO. 12-14-00015-CV
                             IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


                                      }       ORIGINAL PROCEEDING

IN RE: MAX B. HANSON,                 }       FROM COUNTY COURT AT LAW #1
RELATOR
                                      }       IN AND FOR ANGELINA COUNTY,
                                              TEXAS

                                     PER CURIAM ORDER

       In this original mandamus proceeding, Max B. Hanson complains of the trial court’s
November 13, 2013 order granting the motion of Marie-Claude L. Hanson to set aside the
parties’ mediated settlement agreement. The Honorable Robert K. Inselmann, Jr., presiding
judge of the County Court at Law No. 1, Angelina County, signed the order.
       Since the date of the order, the Honorable Joe Lee Register has been elected judge of the
County Court at Law No. 1. In an original proceeding under Texas Rule of Appellate Procedure
52 in which a public officer is a party in an official capacity but ceases to hold office before the
proceeding is finally disposed of, this Court must abate the proceeding to allow the successor to
reconsider the original party’s decision. TEX. R. APP. P. 7.2(b). Accordingly,
       IT IS HEREBY ORDERED that this original proceeding be, and hereby is, abated for
thirty days from the date of this order for Judge Register to reconsider the order of the prior
presiding judge.
       IT IS FURTHER ORDERED that, after reconsideration, Judge Register shall cause this
court to be furnished a certified copy of a written order memorializing his ruling.
                                                                                FILE COPY


       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
10th day of February 2015, A.D.
                                                CATHY S. LUSK, CLERK
                                                12TH COURT OF APPEALS


                                                By: ________________________________
                                                Katrina McClenny, Chief Deputy Clerk